Citation Nr: 1143261	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  10-01 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chloracne, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for a left leg/knee disorder. 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart disorder, to include non-ischemic cardiomyopathy and congestive heart failure.  


REPRESENTATION

The Veteran represented by: The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1975 with 1-year and 7-months of prior active service.  Service personnel records in the claims file verify his status as a combat veteran, specifically his receipt of the Combat Infantryman Badge (CIB).  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2011, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

In September 2011, the Veteran submitted additional evidence to the Board for consideration in connection with the claims on appeal along with a waiver of RO jurisdiction of such evidence.  Thus, the Board may properly consider the newly received evidence. 3 8 C.F.R. § 20.1304 (2011).

In regard to the claim that the RO has characterized as service connection for a left leg disability; in his statements and testimony to the Board, the Veteran consistently referred to injury and surgery involving the left knee that occurred in 1973.  Furthermore, when submitting his claim in August 2008, he submitted a private physician's statement concerning polyarthritis.  In an August 2011 statement, this same physician again referred to polyarthritis but also referred to the Veteran's knees.  Still further, the Veteran has submitted a June 2010 medical statement from Dr. H.D.S. who refers to the Veteran's inflammatory arthritis and his knees.  Therefore, the Board has recharacterized the issue as listed on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

Also in this regard, in September 2011, the Veteran submitted additional evidence to include an August 2011 medical statement from his private physician.  From a review of the Veteran's statement as well as submitted medical evidence, it appears that the Veteran is claiming entitlement to service connection for a right knee disorder (as noted above, also a left knee disability).  However, as the Agency of Original Jurisdiction (AOJ), the RO, has not initially adjudicated this additional claim for service connection for a right knee disorder, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). 

The Veteran claims that service connection is warranted for chloracne, a left leg/knee disorder, hypertension, and a heart disorder (variously diagnosed as non-ischemic heart disease and congestive heart failure).  The record includes diagnoses of hypertension, non-ischemic cardiomyopathy, congestive heart failure, and left knee arthritis.  

As noted above, pursuant to the decision in Clemons, the Board must consider all potential theories of entitlement for all disabilities raised by the record in a claim submitted by a layperson.  

The law also requires that when service personnel or, as here, service medical treatment records are missing, VA has a heightened duty to both notify the claimant of what evidence would substantiate the claim; develop the claim; and a heightened duty to consider the benefit of the doubt doctrine.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

The Veteran has continuously reiterated that he has been diagnosed with several disorders for which he claims service connection.  Because the claims remain pending, the Board takes this opportunity to advise the Veteran that although his service treatment records are not available, the legal standard for proving a claim is not lowered. 

The mere fact that he has been diagnosed (with left knee, skin, and cardiovascular disorders) is not sufficient in and of itself to establish service connection.  Given that the Veteran is obligated to assist VA in the development of this claim, however, he is advised that missing records do not obviate the need for the Veteran to still have medical nexus evidence supporting his claim by suggesting a correlation between his currently claimed conditions and his military service.  Milostan v. Brown, 4 Vet. App. 250 (1993). 

The Board presently directs appropriate development, but advises the Veteran that the duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a). 

Here, the Veteran has reported that during service he was treated for a left knee disability and borderline hypertension (which he contends led to the development of heart disease).  He also claims that in 1981 while receiving medical care at a VA facility in Ann Arbor, Michigan, he was told that he had possible chloracne.  The Board notes that the clinical records from this VA facility only show treatment for acne.  Nevertheless, at this stage of adjudication, further inquiry is required.  Especially, given that the record does not contain a complete copy of the Veteran's service treatment records.  

Further, he has presented competent lay evidence of chloracne both, during and shortly after his discharge from active duty.  Furthermore, statements regarding his exposure to Agent Orange and the claimed left knee injury during service are not just competent, but also credible and consistent with the circumstances, conditions and hardships of his service to have probative value and warrant conceding he sustained the type of trauma alleged in service.  38 U.S.C.A. §§ 1154(a) and (b); 38 C.F.R. § 3.304(d). 
 
In light of the Veteran's allegations and medical history, the Board directs the AMC to obtain additional VA examinations to ascertain if the Veteran has any skin, left knee, or cardiovascular disorder that was incurred in service.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002) (observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim.").

The Veteran has repeatedly asserted that he received surgical treatment in 1973 after a left knee in-service injury at Blanchfield Army Community Hospital at Fort Campbell, Kentucky.  Unfortunately, the hospital's response in 2010 indicated that a search of outpatient records revealed no records were found.  Under the circumstances of this case, the Board believes that further efforts to obtain the requested records could prove fruitful.  VA is required to obtain relevant records held by any Federal department or agency that the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  These records include service treatment records.  38 C.F.R. § 3.159(c)(2) (2011).  Thus, a remand is required to perform additional searches to attempt to secure these records.  If no records are available, a negative reply to that effect is required.  Moreover, the AMC should attempt to obtain the Veteran's service personnel records, as these records may add credence to his alleged in-service treatment, including any light duty reports or other references to his reported in-service left knee surgery.  

Finally, the claims file reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Nashville, Tennessee; however, as the claims file only includes assorted treatment records from that facility dated up to April 2011, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for any of the claimed disorders that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  AMC should then associate them with the claims folder.  Of particular interest are any VA clinical records pertaining to the Veteran's claimed disorders from the Nashville VAMC for the period from August 2008 to the present.  Also of particular interest are any private treatment records pertaining to the claimed disorders from H. D. S., M.D. for the time period from January 2000 to the present and from M. P. M., M.D. for the time period from April 2002 to the present. 

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Appropriate action should be taken to obtain any service personnel records associated with the Veteran's period of active service in the Army from June 1969 to June 1975 with his assigned unit, CSC 2/30 INF HQ, or with the reserve unit he was transferred to directly after separation, CO B 3 SF BN 20 (SF Group FL ARNG).   

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AMC should contact NPRC or any other appropriate agency or facility, specifically to include the Blanchfield Army Community Hospital, to obtain any in-service clinical records associated with the Veteran's period of active duty from June 1969 to June 1975.  Of particular interest are the complete INPATIENT records, including, but not limited to: laboratory studies, progress notes, nursing notes, physician's notes, and consultation reports stemming from any hospitalization for treatment of the claimed left knee injury/surgery at the Blanchfield Army Community Hospital, in Fort Campbell, Kentucky, for the time period from June 1969 to June 1975.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

4.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the claims file, the AMC must schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed left leg, heart, and skin disorders.  The purpose of these examinations is to determine whether the Veteran has chloracne and if so, whether that disorder and his other claimed left leg and heart disabilities had their onset during active service or are related to any incident of service (including any asserted in-service injury or conceded Agent Orange exposure) and to determine whether the symptoms claimed or displayed since separation show chronicity and continuity of a service incurred condition.

The following considerations must govern each examination:

a. The claims file and a copy of this remand must be made available to the clinicians, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.  In particular, the clinicians must carefully review the factual summary detailed above, as well as all relevant evidence in the claims folders.

b. The clinicians must consider the Veteran's lay testimony regarding his symptomatology during and since service and determine and note in their report whether there is a medical basis for discounting the credibility or reliability of the Veteran.

c. If deemed appropriate by the clinician, the Veteran must be scheduled for further examinations.  All indicated tests and studies must be performed. 

d. The clinicians must provide a diagnosis for each condition found from considering the claims file and from examining the Veteran.

e. For each disability diagnosed, the clinicians must specifically opine whether it is as least as likely as not (50 percent probability or greater) that any diagnosed disorder is casually related to the Veteran's period of active service, to include any asserted in-service injury and/or conceded herbicide exposure.  In doing so, the examiner should acknowledge and discuss the statements from the Veteran asserting the continuity of left knee, heart, and skin symptomatology since service as well as the April 2005 VA Agent Orange examination findings and the June 2011 (H.D.S., M.D.), August 2011 (W. K. C., M.D.), and August 2011 (M.P.M., M.D.) medical statements from private treatment providers of record.

f. The clinicians must also opine as to whether the Veteran had any left knee arthritis, chloracne, or a cardiovascular disability within one year after discharge from active service, and if so the diagnosis of such disability.  See 38 C.F.R. §§ 3.307, 3.309(a).  In reaching this determination, the clinicians must report as to whether any left leg/knee, skin, or cardiovascular symptoms shown or reported during or within one year of service, or shortly thereafter may be identified as a manifestation or "prodromal" aspect of any later-diagnosed disorders.  38 C.F.R. § 3.307(c).

g. In all conclusions, the clinicians must identify and explain the medical bases of their opinion with reference to the claims file.  If the clinicians are unable to render the requested opinions without resort to speculation, they must so state; however, a complete rationale for such a finding must be provided.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case in July 2011.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

